Name: Commission Regulation (EEC) No 2224/85 of 2 August 1985 on the suspension of Regulation (EEC) No 1844/77 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other that young calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity;  trade policy
 Date Published: nan

 No L 205/24 Official Journal of the European Communities 3. 8 . 85 COMMISSION REGULATION (EEC) No 2224/85 of 2 August 1985 on the suspension of Regulation (EEC) No 1844/77 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other that young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (') as last amended by Regulation (EEC) No 1298/85 (2) and in particular Article 10 (3) thereof, Whereas Article 2 a (4) of Council Regulation 986/68 of 15 July 1968 , laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3) as last amended by Regulation (EEC) No 1304/85 (4) provides that a apecial aid may be fixed in particular for the skimmed-milk powder referred to in Article 2 ( 1 ) d of that Regulation, if it is used for feeding animals other than young calves ; whereas, because of the state of the market in skimmed milk powder, use was made of this facility through the application of Regulation (EEC) No 1 844/77 (*) as last amended by Regulation (EEC) No 351 1 /83 (*) ; Whereas the introduction of a system to control production in the milk sector, by the application of the supplementary levy provided for in Article 5 (c) of Regulation (EEC) No 804/68 has led to a considerable reduction in the imbalance recorded in the sector ; whereas, besides the system of special aid governed by Regulation (EEC) No 1844/77 has a high budgetary cost ; whereas it is appropriate consequently to suspend Regulation (EEC) No 1844/77 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION : Article 1 The application of Regulation (EEC) No 1844/77 is hereby suspended, with the exception of the provisions of that Regulation concerning the rights and obliga ­ tions of successful tenderers under individual tende ­ ring procedures carried out before the entry into force of this Regulation . Article 2 , This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1985. For the Commission Henning CHRISTOPHERSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 137, 27. 5 . 1985, p. 5 . (3) OJ No L 169, 18 . 7 . 1968 , p. 4. (&lt;) OJ No L 137, 27 . 5. 1985, p . 11 . 0 OJ No L 205, 11 . 5. 1977, p. 11 . ( «) OJ No L 351 , 14. 12. 1983, p . 10 .